Citation Nr: 1803412	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in U.S. Army from June 1988 to January 1997 with service in Southwest Asia from September 1990 to March 1991.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Sleep apnea was not manifest during service and is not related to service.

2. GERD was not manifest during service and is not related to service

3. A right knee strain was not manifest during service and is not related to service.

4. A left knee medial collateral ligament (MCL) strain resolved in-service. The Veteran's current left knee strain was not manifest during service and is not related to service.

5. Tension headaches were not manifest during service and are not related to service.

CONCLUSIONS OF LAW

1. Sleep apnea was not incurred in, or aggravated by service. 38 U.S.C. §§ 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

2. GERD was not incurred in, or aggravated by service. 38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3. Right knee strain was not incurred in, or aggravated by service. 38 U.S.C. 
   §§ 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4. Left knee strain was not incurred in, or aggravated by service. 38 U.S.C. §§ 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5. Tension headaches were not incurred in, or aggravated by service. 38 U.S.C. 
§§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In August 2010 prior to the July 2011 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the Veteran has not identified any current shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Previously, the case was before the Board in October 2016. The case was remanded for additional development. VA treatment records from November 2016 to February 2017 have been associated with the claims file.  The Veteran was afforded VA examinations as to his sleep apnea, GERD, right and left knee disabilities and headaches in February 2017. As such the Board finds there has been substantial compliance with the prior remand. 

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C. §§ 1110. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not asserting that his claimed disabilities resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

In addition, the Board notes that the Veteran served in the Southwest Asia theater of operations in support of the Persian Gulf War. 38 C.F.R. § 3.317 (e). Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. To fulfill the requirement of chronicity, the illness must have persisted for six months. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317 (b). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317 (c).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

A. Sleep Apnea

The Veteran contends he is entitled to service connection for sleep apnea. He reports ongoing snoring and trouble breathing while sleeping since service. Lay statements from the Veteran's former girlfriend note he snored loudly and had difficulty breathing since they met in 1996. The Veteran's and the associated lay statements are competent to report his symptoms and manifestations. Jandreau, 492 F.3d at 1377.  

The Veteran has a diagnosis of sleep apnea. See February 2017 VA examination. The Veteran contends that his sleep apnea began during service. 

Turning to the medical evidence, service treatment records (STRs) have been associated with the claims file.  In a June 1991 demobilization questionnaire, the Veteran reported only a history of sinus congestion, a head injury, and leg cramps and denied all other medical history.  A report of medical examination in October 1992 noted a normal clinical evaluation. The Veteran was found fully qualified for flight duty.  See October 20, 1992 report of medical examination. In a October 1992 report of medical history the Veteran denied shortness of breath and frequent trouble sleeping. See October 20, 1992 report of medical history. 

The issue is whether the Veteran's sleep apnea is related to service. The Veteran was afforded a Gulf War examination in January 2010. See January 2010 VA examination. The examiner noted the Veteran reported a history of snoring, sleep apnea, fatigue in the early morning and afternoon somnolence without a date of onset. The Veteran had not undergone a sleep study and the examiner noted possible sleep apnea. The examiner also noted "exogenous obesity." 

Next, the Veteran was afforded a VA examination in December 2013. The examiner noted the Veteran had a diagnosis of obstructive sleep apnea See December 2013 VA examination. The examiner noted the Veteran's and associated lay statements report his sleep apnea began in 1996. The examiner noted that he was unable to determine whether the Veteran's sleep apnea was at least as likely as not incurred in or caused by service without resorting to mere speculation. The examiner noted an absence of medical literature diagnosing an exact date of sleep apnea until 2010. The examiner found that the Veteran's sleep apnea was not due to, proximately caused by or aggravated to any degree by his environmental exposures in Southwest Asia. The examiner noted a review of the medical literature does not support a cause and effect relationship between environmental exposures in Southwest Asia and subsequent development of sleep apnea, years following exposure. The examiner further noted that sleep apnea is a condition with a clear and specific etiology and diagnosis. The Board finds this VA examination is entitled to less probative weight, as the examiner failed to provide a thorough rationale for conclusions reached.

Then, the Veteran was afforded a VA examination in February 2017. The examiner noted that the Veteran reported in 2009 he began noticing symptoms of sleep apnea and these were affecting his day to day activities, which he mentioned to his primary care doctor and this lead to his evaluation and confirmed diagnosis of sleep apnea. The examiner noted consideration of the lay statements of record, however, found no objective evidence of the Veteran's sleep apnea in-service or shortly after discharge. The examiner noted a review of medical literature and found that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by the claimed in-service injury, event or illness. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination, review of the medical literature and the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value.

VA treatment records have been associated with the claims file. A sleep study in June 2010 noted mild to moderate obstructive sleep apnea. See June 25, 2010 VA treatment record.

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for sleep apnea is warranted. The Veteran's and the associated lay statements reported ongoing snoring and difficulty breathing while sleeping since service. The Veteran's and the associated lay statements are competent to report his symptoms experienced in-service and thereafter.  However, snoring and sleep disruption alone may suggest but not confirm a chronic disability.   While, the Veteran and his former girlfriend are competent to testify as to their observations the testimony must be weighed against the other evidence of record. Jandreau, 492 F.3d at 1377. Here, the Veteran's and associated lay statements as to whether his sleep apnea is related to service are outweighed by the other evidence of record. The Board finds the Veteran's and the associated statements regarding his ongoing symptoms are not credible and are conflicting with his own reports and the contemporaneous service records. 

The Board finds that the medical evidence is more probative and credible than the lay opinions of record. The Veteran's and associated lay statements have reported that his current sleep apnea began in-service; however, as noted above the Board finds the Veteran's and the associated lay statements of record as to his ongoing symptoms to not to warrant probative weight. The Board finds the VA examination and opinions which were based on the examiner's medical expertise and well-reasoned rationale to be more probative than the lay opinions of record. In particular, the February 2017 VA examiner noted that the Veteran reported in 2009 he began having symptoms of sleep apnea and these affected his day to day activities, which he mentioned to his primary care doctor and lead to his evaluation and confirmed diagnosis of sleep apnea. The examiner noted no objective evidence of the Veteran's sleep apnea in service or shortly after discharge. The examiner noted a review of medical literature and found that his sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The Board finds the VA opinion is entitled to significant weight and is more probative than the Veteran's and associated lay statements indicating his sleep apnea began in-service. 

The Board finds that the Veteran's associated lay statements are outweighed by the February 2017 VA examiner's opinion, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such service connection is not warranted. 

VA treatment records associated with the claims file do not contradict the VA examination and are absent indications of a relationship between the Veteran's sleep apnea and service. While the Veteran's and the associated lay statements have reported his current symptoms began in-service the Board finds these are outweighed by the more credible and probative medical evidence of record. As such, service connection is not warranted. 

Additionally, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of an undiagnosed illness. As noted above the Veteran has a diagnosis of sleep apnea, which reflects the predominant disability picture and contemplates his ongoing symptomology. Further, sleep apnea is not a diagnosable chronic multisystem illness with an explained etiology and it is not attributed to the Veteran's exposure to environmental hazards during the Gulf War.

Although the Veteran has established a current disability the preponderance of the evidence weighs against finding that the Veteran's sleep apnea was incurred in or aggravated by service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

B. GERD

The Veteran contends he is entitled to service connection for gastroesophageal reflux disease (GERD). The Veteran reports ongoing symptoms of GERD since service. The Veteran is competent to describe his ongoing symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of GERD. See February 2017 VA examination. The Veteran has reported heartburn, regurgitation, and pain since service.

The Veteran's service treatment records have been associated with the claims file.  A June 1991 demobilization questionnaire is silent for any gastrointestinal manifestations.  In an October 1992 report of medical history the Veteran denied frequent indigestion and stomach trouble and was fully qualified for flight duty. See October 20, 1992 report of medical history. In an October 1992 report of medical examination the clinical evaluation was normal. See October 20, 1992 report of medical examination.   

The issue is whether the Veteran's GERD is related to service. The Veteran was afforded a Gulf War examination in January 2010. The examiner noted the Veteran reported heartburn, belching and occasional constipation. See January 2010 VA examination. A diagnosis of gastroesophageal reflux disease was noted. 

Next, the Veteran was afforded a VA examination in December 2013. The examiner found that the Veteran had been diagnosed with GERD. See December 2013 VA examination. The Veteran reported taking over the counter medications and avoiding certain foods which tend to increase his symptoms of heartburn. The examiner found that the Veteran's GERD was not due to, proximately caused by or aggravated to any degree by his environmental exposures during deployment in Southwest Asia. The examiner noted that a review of the medical literature does not support a cause and effect relationship between environmental exposures in Southwest Asia and the subsequent development of GERD, many years following the cessation of exposure. The examiner noted that GERD has a clear and specific etiology and diagnosis.

Then, the Veteran was afforded a VA examination in February 2017. The examiner noted that the Veteran reported his symptoms began shortly after service, and have gotten worse over the years. See February 2017 VA examination. The Veteran reports dysphagia, reflux, regurgitation, and pain. The examiner noted a diagnosis of GERD in 2010. The examiner found that it was less likely than not that the Veteran's GERD had its onset during service or is otherwise related to service. The examiner noted a review of the Veteran's lay statements regarding onset of his symptoms however found that there was no objective evidence of complaints or treatment for GERD until 2010, which was 13 years after service. Further, the examiner noted that GERD is not an undiagnosable multi system illness; rather it is a diagnosable illness with a clear etiology. A review of the medical literature noted that the primary causes of GERD are related to pathophysiologic mechanics causing gastroesophageal junction incompetence. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value.

After consideration of all the evidence of record the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for GERD is warranted. The Board notes the Veteran's reports that his symptoms of GERD began in-service and shortly thereafter.  Here, the Veteran's statements as to whether his GERD is related to service are outweighed by the other evidence of record. The Veteran is competent to make statements regarding his symptoms and his statements are credible. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds the medical evidence is more probative and credible than the lay opinions of record. While the Veteran has reported that his GERD began in-service and persisted since the Board finds the VA examinations and treatment records which are based on the examiner's medical expertise and well-reasoned rationale are more probative. In particular the February 2017 VA examination was based on the examiner's medical expertise and provided a well-reasoned rationale and the Board finds such to be more probative and as a result is entitled to significant weight. The February 2017 VA examiner noted that the Veteran's reports of his symptoms of GERD began shortly after service, and have gotten worse over the years. The examiner found that it was less likely than not that the Veteran's GERD had its onset during service or is otherwise related to service. The examiner noted a review of the Veteran's lay statements regarding onset of his symptoms however, found that there was no objective evidence of complaints or treatment for GERD until 2010, which was 13 years after service. Further, the examiner noted that GERD is not an undiagnosable multi system illness; rather it is a diagnosable illness with a clear etiology. The examiner noted consideration of the Veteran's lay statements in the opinion. The Board finds the VA opinion is entitled to significant probative weight, and the Veteran's lay statements are outweighed by the VA examiner's opinion as this is more credible, probative and entitled to significant weight and weighs against the claim. As such service connection is not warranted.

VA treatment records have been associated with the claims file and do not contradict the VA examination and are absent indications of a relationship between the Veteran's GERD and service. The Board finds the Veteran's and associated lay statements of record are outweighed by the more credible and probative medical evidence of record.  

Additionally, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of an undiagnosed illness. As noted above the Veteran has a diagnosis of GERD, which reflects the predominant disability picture and contemplates his ongoing symptomology. Further, GERD is not a diagnosable chronic multisystem illness with an unexplained etiology and it is not attributed to the Veteran's exposure to environmental hazards during the Gulf War.

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's current GERD is related to his service and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

C. Right knee strain

The Veteran contends he is entitled to service connection for a right knee disability. The Veteran reports ongoing right knee pain.  In addition, the Veteran contends his right knee pain may be due to an undiagnosed illness as a result of his service in the Gulf War. The Veteran is competent to describe his ongoing symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of right knee strain. See February 2017 VA examination. The Veteran has reported knee pain in-service and since. 

The Veteran's service treatment records have been associated with the claims file. In June 1991 the Veteran was seen for a right hip injury. See June 14, 1991 STR. The Veteran reported right hip, foot and leg pain after a parachute jump. An examination noted the Veteran should complete physical training at his own pace. In an October 1992 report of medical examination leg cramps were noted after a jump and the Veteran reported difficulty bending his right leg. See October 20, 1992 report of medical examination. In an October 1992 report of medical examination the clinical evaluation of the lower extremities and musculoskeletal system was normal and the4 Veteran was qualified for flight duty. On the report of medical history the Veteran denied swollen or painful joints, bone, joint or other deformity, and trick or locked knee. See October 20, 1992 report of medical history. 

The issue is whether the Veteran's current right knee strain is related to his service injury. The Veteran was afforded a Gulf War examination in January 2010. The examiner noted the Veteran reported constant dull aching pain in his knees, stiffness and popping. See January 2010 VA examination. The examiner noted no obvious joint deformities and no significant limitation of motion of the joints. The examiner noted multiple arthralgia's in the knees, ankles and elbows. 

Next, the Veteran was afforded a VA examination in December 2013. The examiner found the Veteran had a right knee strain. See December 2013 VA examination. The examiner noted right knee pain and tenderness. Muscle strength testing was 5/5 with normal joint stability testing. The examiner found that the Veteran's right knee strain was not due to, proximately caused by or aggravated to any degree by his environmental exposures during deployment in Southwest Asia. The examiner noted that a review of the medical literature does not support a cause and effect relationship between environmental exposures in Southwest Asia and the subsequent development of a knee strain years following exposure. The examiner noted that knee strain has a clear and specific etiology and diagnosis. The Board finds this opinion is entitled to less probative weight. 

Then, the Veteran was afforded a VA examination in February 2017. The examiner noted a right knee strain. See February 2017 VA examination. The examiner noted the Veteran's reports of a right hip injury during a jump in-service and that he believes his knee was impacted by this. The Veteran reported ongoing knee pain, which increased with walking and sitting for long periods. His right knee had 5/5 muscle strength with no atrophy, ankylosis or subluxation. The examiner found that the Veteran's right knee strain does not represent a medically unexplained chronic multi symptom illness. The examiner noted that a strain is not medically unexplained nor is it a multi symptom or multisystem illness. The examiner noted the Veteran reported right knee pain and had a mildly abnormal examination, in proportion with his symptoms. A strain is defined as "bodily injury from excessive tension, effort, or use, especially one resulting from a wrench or twist and involving undue stretching of the muscles or ligaments". The examiner found that the Veteran's right knee strain was not due to or related to his service, to include service in Southwest Asia. The examiner noted no objective evidence of a right knee condition until 2010, 13 years after separation from service. The examiner noted consideration of the Veteran's and associated lay statements in the opinion. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination, review of the claims file and review of medical literature. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value.

VA treatment records have been associated with the claims file. In March 2011 treatment records note ongoing knee pain. See March 31, 2011 VA treatment record. 

After consideration of all the evidence of record the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a right knee strain is warranted. The Board notes the Veteran's reports of knee pain in-service and that his current knee strain is a result of parachute jumps in-service. The Veteran and the associated lay statements are competent to report his symptoms and observations. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While, the Veteran is competent to testify as to his observations his testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran's and the associated statements regarding his ongoing symptoms are not credible and are conflicting with his own reports and the contemporaneous service records

The Board finds the VA examination and medical opinion which were based on the examiner's medical expertise and well-reasoned rationale to be more probative and credible than the lay opinions of record. The Veteran has reported that his current right knee strain is a result of his active service; however, as noted above the Board finds the Veteran's and the associated lay statements of record as to his ongoing symptoms to not be credible. The Board finds the VA examination and opinions which were based on the examiner's medical expertise and well-reasoned rationale to be more probative and credible than the lay opinions of record. In particular the February 2017 VA examination was based on the examiner's medical expertise and provided a well-reasoned rationale and the Board finds such to be more probative and as a result is entitled to significant weight. The VA examiner found that the Veteran's right knee strain was not due to or related to his service, to include service in Southwest Asia. The examiner found that the Veteran's right knee strain does not represent a medically unexplained chronic multi symptom illness. The examiner noted that a strain is not medically unexplained nor is it multi symptom or a multisystem illness. A strain is defined as "bodily injury from excessive tension, effort, or use, especially one resulting from a wrench or twist and involving undue stretching of the muscles or ligaments". The examiner noted no objective evidence of a right knee condition until 2010, 13 years after separation from service. The examiner noted consideration of the Veteran's and associated lay statements in the opinion. The Board finds the Veteran's and associated lay statements are outweighed by the VA examiner's opinion and the service treatment records as these are more credible, probative and entitled to significant weight and weigh against the claim.

Additionally, the Board notes that the Veteran was seen in June 1991 for a right hip injury and reported right hip, foot and leg pain. However, in an October 1992 clinical evaluation of the lower extremities and musculoskeletal system was normal. On the report of medical history the Veteran denied swollen or painful joints, bone, joint or other deformity, and trick or locked knee. See October 20, 1992 report of medical history. This normal finding is inconsistent with ongoing manifestations of pathology. The Board finds the Veteran's and associated lay statements are outweighed by the February 2017 VA examiner's opinion as this credible probative opinion is entitled to significant weight and weighs against the claim. As such service connection is not warranted.

VA treatment records have been associated with the claims file and do not contradict the VA examination and are absent indications of a relationship between the Veteran's current right knee strain and service. 

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of an undiagnosed illness. As noted above the Veteran has a diagnosis of right knee strain which is not a medically unexplained chronic multi symptom illness. Further, the Veteran's right knee strain is not attributable to his service in Southwest Asia. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's current right knee strain is related to his service and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.
 
D. Left knee strain

The Veteran contends he is entitled to service connection for his left knee strain. The Veteran reported injuring his left knee during training in-service and has reported ongoing pain since. Additionally, the Veteran reports during parachute jumps he injured his knees. Lay statements note the Veteran experiences ongoing knee pain. The Veteran and the associated lay statements are competent to describe his ongoing symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a current diagnosis of left knee strain. See February 2017 VA examination. The Veteran contends his left knee pain began in-service after an injury.

The Veteran's service treatment records have been associated with the claims file. May 1993 treatment records note the Veteran was seen after injuring his left knee while running and slipping on pine straw. See May 23, 1993 STR. Examination noted pain in the lateral patella with no limp or effusion noted. The joint was stable and tenderness was noted on the medial collateral ligament. A diagnosis of left knee strain was reported. X-rays noted no fracture, dislocation or soft tissue abnormality of the left knee and there was no evidence of bony trauma. The Veteran was again seen on May 25, 1993 for his left knee for a follow-up. The Veteran's left knee was in a brace and some swelling was noted, with limited range of motion, dislocation and tenderness.  

The issue is whether the Veteran's current left knee strain is related to his service. The Veteran was afforded a Gulf War examination in January 2010. The examiner noted the Veteran reported constant dull aching pain in his knees, stiffness and popping. See January 2010 VA examination. The examiner noted no obvious joint deformities and no significant limitation of motion of the joints. The examiner noted multiple arthralgia's in the knees, ankles and elbows. 

Then, the Veteran was afforded a VA examination in September 2010. The examiner noted the Veteran's reports of injuring his left knee in-service and completing over 150 parachute jumps. No deformity, giving way or locking was noted and pain and stiffness were reported. The Veteran reported his knee pain limits standing for long periods of time. See September 2010 VA examination. The examiner noted a diagnosis of left knee strain. The examiner found that the Veteran's left knee strain was not caused by or a result of an injury during service. The examiner noted no evidence of a chronic left knee condition and thus a nexus could not be found. The Board finds this opinion is entitled to less probative weight. 

Next, the Veteran was afforded a VA examination in December 2013. The examiner noted the Veteran reported injuring his left knee in-service and his pain has continued since service. See December 2013 VA examination. The examiner noted no left knee joint deformity, giving way or instability but noted pain, stiffness and tenderness. The examiner found that the Veteran's left knee strain was not proximately caused by or aggravated to any degree by his environmental exposure during deployment in Southwest Asia. The examiner noted that medical literature does not support a cause and effect relationship between environmental exposures in Southwest Asia and development of knee strain years following exposure. The examiner noted that knee strain has a clear and specific etiology.  The Board finds this examination is less probative as the examiner failed to address all theories of entitlement. 

Then, the Veteran was afforded a VA examination in February 2017. The examiner found that the Veteran had a current left knee strain. See February 2017 VA examination.  The examiner noted the Veteran's medial collateral ligament (MCL) strain in-service in May 1993. The examiner found that the Veteran's left knee strain was not due to the Veteran's service and is not otherwise etiologically related to service to include the May 1993 injury. The examiner noted the Veteran's lay statements however; found that the objective evidence found an absence of the onset of a chronic left knee disability in-service. The examiner noted that the Veteran's in-service strain was an acute and transient condition, and these generally resolve with no residuals. The objective evidence fails to find that the in-service strain did not resolve. Based on a review of the medical literate, the examiner noted that complications of minor MCL injuries rarely occur, and the Veteran's strain was assumed to be mild. After an isolated MCL injury return to sports and heavy activity is generally accomplished quickly and safely. The examiner further noted the examination and previous examinations of the left knee did not find an MCL abnormality. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value.

VA treatment records have been associated with the claims file. In March 2011 treatment records note ongoing left knee pain. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a left knee strain is warranted. The Board notes the Veteran's reports that his left knee pain continued after his in-service strain in May 1993 and is a result of his service. The Veteran is competent to relay his symptoms and events in-service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Here, the Veteran's statements as to whether his left knee strain is related to his service are outweighed by the other evidence of record.  

The Board finds that the VA examinations and medical evidence which were based on the examiner's medical expertise and well-reasoned rationale to be more probative and credible than the lay opinions of record. In particular the February 2017 VA examination was based on the examiner's medical expertise and provided a well-reasoned rationale and as a result is entitled to significant probative weight. The February 2017 VA examiner found that the Veteran's left knee strain was not due to the Veteran's service and is not otherwise etiologically related to service to include the May 1993 injury. The examiner noted the Veteran's lay statements however found that the objective evidence found an absence of the onset of a chronic left knee disability in service. The examiner noted that the Veteran's in-service strain was an acute and transient condition, and these generally resolve with no residuals. The objective evidence fails to find that the in-service strain did not resolve. Based on a review of the medical literate the examiner noted that complications of minor MCL injuries rarely occur, and the Veteran's strain was assumed to be mild. After an isolated MCL injury return to sport and heavy activity is generally accomplished quickly and safely. The examiner further noted the examination and previous examinations of the left knee did not find an MCL abnormality. As such service connection is not warranted. 

VA treatment records have been associated with the claims file and do not contradict the VA examination and are absent indications of a relationship between the Veteran's current left knee strain and service. As such service connection is not warranted. 

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of an undiagnosed illness. As noted above the Veteran has a diagnosis of left knee strain which is not a medically unexplained chronic multi symptom illness. Further, the Veteran's left knee strain is not attributable to his service in Southwest Asia. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's left knee strain is related to his service and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

E. Tension headaches

The Veteran contends he is entitled to service connection for tension headaches. The Veteran and associated lay statements reported experiencing tension headaches since an in-service head injury in July 1990. The Veteran and associated lay statements are competent to describe his ongoing symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of tension headaches. See February 2017 VA examination. The Veteran contends his headaches are a result of an in-service head injury. 

The Veteran's service treatment records have been associated with the claims file. . In July 1990 the Veteran was seen for follow-up of a head injury. See July 31, 1990. The Veteran reported hitting his head during a parachute jump. The Veteran reported a hard landing, without a loss of consciousness. He reported frontal and occipital headaches. See July 28, 1990 STR. The Veteran denied photophobia, visual cues and an examination noted no fracture or dislocation. The Veteran reported two days ago he incurred an injury during an operation and reports ongoing neck pain and nausea. Decreased range of motion was noted and the Veteran was referred for follow-up. In April 1991 the Veteran was seen for sinus problems, reported headaches, sinus pressure and an upset stomach for the past two days. See April 15, 1991 STR. The Veteran was prescribed antibiotics and a history of seasonal allergies and sinus pain was noted. In an October 1992 report of medical examination a clinical evaluation of the head and neurologic evaluation was normal. See October 20, 1992 report of medical examination. The examiner noted a head injury in June 1991 with no loss of consciousness and no seizures. In an October 1992 report of medical history the Veteran noted a head injury but denied frequent or severe headaches and dizziness. See October 20, 1992 report of medical history. 

The issue is whether the Veteran's tension headaches are related to service. The Veteran was afforded a Gulf War examination in January 2010. The Veteran reported having chronic headaches for the last several years which are dull, aching, frontal headaches. Chronic tension headaches were noted. See January 2010 VA examination. 

The Veteran was afforded a VA examination in September 2010. The examiner noted the Veteran's reports of a head injury in-service, brief loss of consciousness and going headaches. See September 2010 VA examination. The examiner found that the Veteran's headaches were not caused by or a result of an injury during active service. The Board finds the examination is entitled to less probative weight. 

Next, the Veteran was afforded a VA examination in December 2013. The examiner noted the Veteran's hard landing after a jump in 1990 where he struck his face on the platform of the aircraft as he jumped and had a loss of consciousness for less than 1 minute, and hit the back of his head which did not alter his consciousness. See December 2013 VA examination.  The Veteran reported a bad headache lasting several days but no reoccurrence of these headaches. The examiner noted the Veteran did not have residuals of a TBI, and that while he reported a loss of consciousness in the 1990 jump, such is not documented in his record. Further, these headaches resolved by the follow-up appointment on July 31, 1990. Further, after this incident there is no evidence of residuals of a TBI during the remaining 6 years of service. The examiner found that it was less likely than not that the Veteran's headache disorder was caused by or a result of service. The examiner noted a review of the medical literature and found that in his clinical experience there was no evidence of a chronic headache condition during or after service. The Veteran first sought treatment for "morning headaches" in March 2010. The examiner noted the Veteran's and lay statements of record but found no indication of chronic headaches until many years after separation. In a January 2014 addendum the examiner noted that the Veteran's headache disorder was not due to or proximately caused by or aggravated to any degree by his environmental exposures during deployment in Southwest Asia. The Board finds the opinion is entitled to less probative weight as the examiner failed to consider the lay statements of record. 

Then, the Veteran was afforded a VA examination in February 2017. The examiner noted the Veteran has a diagnosis of chronic tension headaches, which are well controlled with medications. See February 2017 VA examination. The examiner noted the Veteran's in-service head injury in July 1990 and reports of headaches in April 1991, due to a sinusitis. The examiner noted that the Veteran's current headaches are frequent tension type headaches, and a primary headache disorder per the International Classification of Headache Disorders. The examiner noted that this is not a residual of a traumatic brain injury (TBI). The examiner noted no objective evidence of headaches until 2009, and the Veteran reports that in 2009 his headaches got bad, and that was when he began taking daily over the counter medications. The examiner noted and considered the Veteran's and associated lay statements of record however found that even considering the reported symptoms there was no evidence of a chronic headache disorder, and that these statements were written a decade and a half after the fact. The examiner found the Veteran's headaches are less likely than not incurred in or caused by the claimed in-service injury, event or illness. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value.

VA treatment records have been associated with the claims file. VA treatment records in March 2010 note the Veteran reported morning headaches. See March 25, 2010 VA treatment record. In September 2015 treatment records note chronic headaches. See September 9, 2015 VA treatment record. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for headaches is warranted. The Board notes the Veteran's reports of a head injury in-service and ongoing headaches and he is competent to relay his symptoms and in-service events. While, the Veteran is competent to testify as to his observations his testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Here, the Veteran's and associated lay statements as to whether his headaches are related to service are outweighed by the other evidence of record. The Board finds the Veteran's and the associated statements regarding his ongoing symptoms are not credible and are conflicting with his own reports and the contemporaneous service record. 

The Board finds the VA examination and medical evidence which were based on the examiner's medical expertise and well-reasoned rationale to be more probative and credible than the lay opinions of record. In particular the February 2017 VA examination was based on the examiner's medical expertise and provided a well-reasoned rational and as a result is entitled to significant probative weight. The VA examiner noted the Veteran has a diagnosis of chronic tension headaches, which are well controlled with medications. See February 2017 VA examination. The examiner noted the Veteran's in-service head injury in July 1990 and reports of headaches in April 1991, due to a sinusitis. The examiner noted that the Veteran's current headaches are frequent tension type headaches, and a primary headache disorder per the International Classification of Headache Disorders. The examiner noted no objective evidence of headaches until 2009, and the Veteran reports that in 2009 his headaches got bad, and that was when he began taking daily over the counter medications. The examiner noted and considered the Veteran's and associated lay statements of record however found that even considering the reported symptoms there was no evidence of a chronic headache disorder in-service, and that these statements were written a decade and a half after the fact. The examiner found the Veteran's headaches are less likely than not incurred in or caused by the claimed in-service injury, event or illness. 

The Board notes that service treatment records note the Veteran was seen in July 1990 for a head injury with headaches. However, on an October 1992 report of medical examination evaluation of the head and neurologic system was normal, and the Veteran denied frequent or severe headaches and dizziness. This normal finding is inconsistent with ongoing manifestations of pathology. The Board finds the Veteran's and associated lay statements are outweighed by the February 2017 VA examiner's opinion, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such service connection is not warranted. 

VA treatment records associated with the claims file do not contradict the VA examination and are absent indications of a relationship between the Veteran's headaches and service. While the Veteran's lay statements report his current symptoms are a result of an in-service injury the Board finds his statements are outweighed by the clinical evidence of record. As such service connection is not warranted. 

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of an undiagnosed illness. As noted above the Veteran has a diagnosis of tension headaches which is not a medically unexplained chronic multi symptom illness. Further, the Veteran's tension headaches are not attributable to his service in Southwest Asia. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's tension headaches are related to his service and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Service connection for sleep apnea is denied.

Service connection for GERD is denied. 

Service connection for right knee strain is denied.

Service connection for a left knee strain is denied.

Service connection for tension headaches is denied. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


